DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on February 22, 2022 has been entered. Claims 26-45 are pending in this application.

Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Shiraishi et al. [JP 2009253048 A] teaches the exposure light (illumination light IL) incident on the illumination optical system ILS enters the optical integrator 3. That is, the illumination light IL includes a first fly-eye mirror 3a (first uniformizing optical element) and a second fly-eye mirror 3b (second uniformizing optical element) that constitute the reflective optical integrator 3. To form a substantial surface light source having a predetermined shape on the pupil plane (illumination optical system pupil plane) of the illumination optical system ILS on (or in the vicinity of) the second fly-eye mirror. After that, the illumination light IL is condensed by the condenser mirror 4 and deflected by the plane mirror 5 for bending the optical path, so that the exposure field on the pattern surface of the mask M is illuminated almost uniformly as the illumination light IL having an arc slit shape; and the aperture stop S in the present embodiment is configured such that the aperture shape can be formed by the plurality of first strip members ST1 and the plurality of second strip members ST2, and thus the pupil plane PP of the projection optical system PL. An aperture stop that can change the numerical aperture NA of the projection optical system PL continuously or stepwise only by providing a mechanical mechanism in two predetermined directions without disposing a mechanical mechanism over the entire surface of the projector. Can be configured.
	However, with regard to claim 26, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure apparatus as claimed, more specifically, the exposure apparatus comprising wherein an entrance pupil of the projection optical system has a size in a first direction and a size in a second direction crossing the first direction, the size in the second direction being larger than the size in the first direction; and wherein the radiation from the light source reflected by the first and second fly's eye optical systems passes through a space between the first fly's eye optical system and the projection optical system, in combination with the other elements required by claim 26.
	Claims 27-45 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882